Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 9, 10, 13-17, 20-22, 25 , and 26 are rejected as being unpatentable over US 20130066940 (Shao) in view of US 20120005262 (McWhirter) further in view of US 10154112 (Anthony). 
Regarding claim 9, Shao teaches or suggests a method comprising: 
receiving a first service request, wherein the first service request is used to invoke a meta service (¶¶ 43, 83); 
translating the first service request into a second service request for a various cloud environment comprising at least two cloud services (¶ 84), the second service 
sending the second service request to at least one cloud service device in the multi-cloud environment (¶ 84). 
Shao does not expressly disclose the method being implemented by a cloud management computer server, receiving the first service request from a network device, wherein the first service request has a first preset format; or the second service request has a second preset format that supports invoking the cloud service in a multi-cloud environment.
McWhirter teaches or suggests a method being implemented by a cloud management computer server (¶ 18), 
receiving a first service request from a network device (¶ 13), wherein the first service request has a first preset format  (¶ 30-32); and
the second service request has a second preset format that supports invoking the cloud service in a multi-cloud environment (¶¶ 14, 32).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shao’s cloud computing method and McWhirter’s server, devices, and formats to implement the method by a cloud management computer server, receive the first service request from a network device, wherein the first service request has a first preset format; and the second service request has a second preset format that supports invoking the cloud service in a multi-cloud environment.  A rationale to so would have been to combine the familiar 
Shao does not expressly disclose the first service request comprises a parameter that matches metadata of the meta service; translating based on a first packet structure, wherein the first packet structure is obtained by matching the parameter with metadata of a cloud service.
Anthony teaches or suggests a first service request comprises a parameter that matches metadata of the meta service; and translating based on a first packet structure, wherein the first packet structure is obtained by matching a parameter of the request with metadata of a cloud service (4:25-48). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shao’s cloud computing method; McWhirter’s server, devices, and formats; and Anthony’s structure so the first service request comprises a parameter that matches metadata of the meta service and for translating based on a first packet structure, wherein the first packet structure is obtained by matching a parameter of the request with metadata of a cloud service.  A rationale to so would have been to combine the familiar elements from the references according to known methods to implement cloud storage for data backup and storage of inactive or infrequently used data.
Regarding claim 10, the aforementioned combination teaches or suggests matching the parameter with the metadata of the cloud service according to a mapping relationship between the first preset format and the second preset format (Anthony 
Regarding claim 13, the aforementioned combination teaches or suggests the at least two cloud services are different cloud services provided by different public cloud service providers (Shao ¶¶ 4, 43).  
Regarding claim 14, the aforementioned combination teaches or suggests receiving, from a cloud service device, a first response packet for the second service request, wherein the first response packet has a second present format; translating the first response packet into a second response packet that has the first preset format; sending the second response packet to the network device (Shao ¶ 86; McWhirter ¶¶ 14, 30-32).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claim 15, the aforementioned combination teaches or suggests the first response packet is obtained by the application based on the second service request (Shao ¶ 85, McWhirter ¶ 14).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claims 16, 17, 20-22, 25, and 26 the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, as well as the server comprising: a memory, configured to store a program; a processor, configured to execute the program stored in the memory (McWhirter ¶¶ 47, 49) and a computer readable storage medium (claim 9).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.


Claims 11-12, 18-19, and 23-24 are rejected as being unpatentable over US 20130066940 (Shao) in view of US 20120005262 (McWhirter) further in view of US 10154112 (Anthony) and US 20130159256 (Fischer). 
Regarding claims 11, 18, and 23, Shao does not expressly disclose the mapping relationship indicates first information from the network device and second information from the at least two cloud services. 
Fischer teaches or suggests a mapping relationship indicates first information from a network device and second information from at least two cloud services (¶¶ 14-15, 18).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shao’s cloud computing method; McWhirter’s server, devices, and formats; and Anthony’s structure; and Fischer’s mapping so the mapping relationship indicates first information from the network device and second information from the at least two cloud service.  A rationale to so would have been to customize the translating.  
Regarding claims 12, 19, and 24 the latter combination teaches or suggests the first information comprises first data from the network device, and the second information comprises second data that is processed by the applications in the at least two cloud services (Fischer ¶¶ 14-15, 18).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claims 11, 18, and 23.

Response to Arguments
The arguments have been fully considered.  The applicants argue that “In Shao, the cloud service consumer request is used to request a cloud service, but not to invoke a meta service, as claimed.”  (Resp. 8.)  The applicants disclose that “[t]he meta service is a service provided for a user.”  (Spec. ¶ 209).  Shao teaches a user accessing services provided for him (¶ 43).  Therefore, Shao teaches or suggests a meta service.
  The applicants argue that “it is not disclosed or suggested in Shao that the cloud service consumer request comprises a parameter that matches metadata of the meta service, as also claimed.”  (Resp. 8.) They add that “McWhirter also does not disclose or suggest that the translation between the first service request and the second service request is based on a first packet structure, where the first packet structure is obtained by matching the parameter with metadata of a cloud service . . . .”  (Id. at 9.)   Anthony, in combination with Shao and McWhirter, however, suggest the limitations ad aforementioned.  

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 10154112 discloses a cloud storage gateway used  to migrate a volume from a source cloud storage provider to a target cloud storage provider (abs.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448